     Case 3:20-cv-00517-RCJ-WGC Document 22 Filed 08/25/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8   TEAMSTERS LOCAL UNION No. 533                     Case No. 3:20-cv-517-RCJ-WGC
     Affiliated with the International Brotherhood
 9   of Teamsters,                                     ORDER TO SHOW CAUSE

10           Plaintiff,

11   v.

12   KEOLIS TRANSIT AMERICA, INC,

13           Defendant.

14

15          Pending before the Court are Defendant Keolis Transit America, Inc.’s Motion to Dismiss

16 the First Amended Complaint (ECF No. 12) and Plaintiff Teamsters Local Union No. 533’s Motion

17 for Leave to File a Second Amended Complaint (ECF No. 13).

18          As alleged in the First Amended Complaint, this matter concerns the arbitration process aris-

19 ing from the Union’s June 2020, grievance regarding the wearing of masks by bus passengers in

20 response to Nevada’s Declaration of Emergency Directive 24. However, it presently appears from

21 the record that a case or controversy may no longer exist for which the Court can provide relief,

22 rendering this matter moot. In both its First Amended Complaint and proposed Second Amended

23 Complaint, the Union seeks the following prospective relief related to its June grievance: that Keolis

24 be compelled to attend a January 12, 2021, arbitration hearing by video conference, and that Keolis

25
     Case 3:20-cv-00517-RCJ-WGC Document 22 Filed 08/25/21 Page 2 of 2




 1 be enjoined from not requiring bus passengers to wear masks, or disciplining Union members who

 2 require passengers to wear masks, pending the outcome of that arbitration process. On January 12,

 3 the Union represented to the Court (in its reply to its motion) that the arbitrator had already ruled

 4 that the hearing would proceed by video conference and identified dates in February 2021 for that

 5 hearing. The Union has not moved for leave to amend its complaint to indicate that the arbitration

 6 proceeding did not occur in February 2021 but remains pending. The Court cannot retroactively

 7 compel Keolis to attend a hearing that, the record suggests, has already occurred. Nor can the Court

 8 retroactively enjoin Keolis’ conduct if the arbitration proceeding has already become final. Rulings

 9 on either pending motion would merely be advisory and, thus, improper. Accordingly,

10          THE COURT ORDERS that, not later than Friday, September 3, 2021, the Plaintiff, Team-

11 sters Local Union No. 533, shall SHOW CAUSE why this matter should not be dismissed as moot.

12 Defendant Keolis Transit America, Inc. may, if it so chooses, file a response not later than Friday,

13 September 10, 2021.

14

15   DATED August 25, 2021.

16
                                                             Robert C. Jones
17                                                           United States District Judge

18

19

20

21

22

23

24
                                                     2
25
